Name: Commission Regulation (EEC) No 1363/91 of 24 May 1991 amending Regulation (EEC) No 1271/91 and increasing to 350 000 tonnes the amount of bread-making wheat held by the French intervention agency for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/ 1725 . 5 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1363/91 of 24 May 1991 amending Regulation (EEC) No 1271/91 and increasing to 350 000 tonnes the amount of bread-making wheat held by the French intervention agency for which a standing invitation to tender for resale has been opened tion agency put up for sale on the internal market of the Community should be increased to 350 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Council Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agen ­ cies ('), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1271 /91 0 opened a standing invitation to tender for the resale of 100 000 tonnes of bread-making wheat held by the French intervention agency ; Whereas in the present situation on the market the quan ­ tity of bread-making wheat held by the French interven ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1271 /91 'of 100 000 tonnes' is replaced by 'of 350 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17 . 12. 1990, p . 23 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . O OJ No L 249, 12 . 9 . 1990, p. 8 . (4 OJ No L 121 , 16 . 5 . 1991 , p. 8 .